Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Claims 21-48 are pending and have been examined.
Priority


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: a surgical stapler having an electroactive polymer dispenser (as disclosed in 11/141753) and a robotically controlled surgical stapler (as disclosed in 13/369601).
This application incorrectly identifies the U.S. App. No. 14/175148 as a “continuation” of each of U.S. App. Nos. 13/369601 and 11/141753. This benefit of priority is wrong because the ’148 application combines the two applications (i.e. ‘601 
A comparison of ’601 and ’753 applications demonstrates that their disclosures are different and do not overlap. The primary subject matter of ’753 is a surgical stapler having an electroactive polymer dispenser. In contrast, the primary subject matter of ’601 is a robotically controlled surgical stapler.
Thereby, the earlier priority date to which the current application is entitled is February 7, 2014, the filing date of ‘148 application.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention

Claims 24, 30-31, 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claim 24 presents new matter which is not supported by the disclosure, as originally filled.
Claim 24 recites, wherein said tapered proximal end of said lockout portion is configured to engage distal ends of said staple drivers that are in said retraction path and lift said staple drivers out of said retraction path of said firing member. There is no support for this subject matter in the written description, including the claims, as originally filed. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claim 23. Accordingly, applicant is requires to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required.
Claims 30 and 35 recite wherein said tapered proximal end of said lockout pin or lateral projection is configured to engage distal ends of said staple drivers that are in said retraction path and motivate or lift said staple drivers out of said retraction path of said firing member. Claims 31 and 36 recite wherein said tapered proximal end of said lockout pin is configured to motivate said staple drivers out of said retraction path of said firing member. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claims 30 and 31. Accordingly, applicant is requires to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-48 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton, IV et al. (2005/0263562).
	Regarding claim 21, Shelton discloses an end effector (12; fig. 1) for use with a surgical stapling instrument, wherein said end effector comprises: an anvil (22): a cartridge jaw (18) comprising a channel (Fig. 2), wherein said channel comprises a lockout recess (240; fig. 7) defined therein; a staple cartridge (222) replaceably seated in said channel (Fig. 3), wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (230) extending from said proximal end toward said distal end; staple cavities (24); staples removably positioned in said staple cavities; and staple drivers (23; fig. 3) configured to drive said staples toward said anvil during a staple firing stroke; a sled (126; fig. 4) movable from a proximal position to a distal position during said staple firing stroke; and a firing member (90) configured to distally advance said sled during said staple firing stroke, wherein said firing member comprises: a first portion (110) configured to engage said anvil; a second portion (114) configured to engage said cartridge jaw; and a lockout portion (112) positioned between said first portion and said second portion, wherein said lockout portion is configured to engage said lockout recess when said sled is not in said proximal position prior to said staple firing stroke (Fig. 7), and wherein said surgical stapling instrument is unable to perform said staple firing stroke when said lockout portion engages said lockout recess (Fig. 14; par. 53).

 	Regarding claims 27-42, Shelton discloses a surgical instrument, comprising: an end effector, comprising: an anvil (22); and a cartridge jaw (18) comprising a channel (Fig. 2), wherein said channel comprises a lockout recess (240) defined in a proximal portion thereof: a staple cartridge (222; Fig. 3) replaceably seated in said channel, wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (230; Fig. 3) extending from said proximal end toward said distal end; staple cavities (24); staples removably positioned in said staple cavities; and staple drivers (23) configured to drive said staples toward said anvil during a staple firing stroke; a sled (126) movable from a proximal position to a distal position during said staple firing stroke; and a firing member (90) configured to push said sled distally during said staple firing stroke, wherein said firing member comprises: a first pin or first lateral projection (110) configured to engage said anvil: a second pin or second lateral projection (114) configured to engage said cartridge jaw; and a lockout pin or third lateral projection (112) configured to engage said lockout recess when said sled is not in said proximal position prior to said staple firing stroke, and wherein said surgical stapling instrument is unable to perform said staple firing stroke when said lockout pin portion engages said lockout recess (par. 53); wherein said lockout pin (112) is positioned between said first pin and said second pin; wherein said lockout pin comprises a tapered proximal end (Fig. 4); and, wherein said firing member (90) is configured to be proximally retracted 
	Regarding claim 43, Shelton discloses a first articulation actuator (310) operable to articulate said end effector in a first direction, wherein said first articulation actuator is positioned on a first side of said firing member, and a second articulation actuator (31) operable to articulate said end effector in a second direction, wherein said second direction is different than said first direction, wherein said second articulation actuator is positioned on a second side of said firing member, and wherein said second side is opposite said first side (Figs. 16-17; par. 54).
	Regarding claims 44-48, Shelton further discloses an articulation joint (32); an end effector rotatably coupled to said elongate shaft about said articulation joint; 
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731